Citation Nr: 0712823	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability of the left hip, knee and ankle.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that entitlement to service connection 
for PTSD was granted by the RO by way of a June 2006 rating 
decision.  This is considered a full grant of the benefits 
sought and this issue is no longer considered to be in 
appellate status.  The veteran testified at a hearing at the 
RO in May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that on his November 2004 substantive appeal, 
the veteran requested a Board hearing at the RO.  The file 
does not reflect that such a hearing was scheduled or held.  
Therefore, this matter must be remanded in order to schedule 
a Board hearing at the RO for the veteran.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



